Citation Nr: 0825145	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an increased initial evaluation rating for 
a right distal tibia stress fracture, currently rated as 
noncompensably disabling.

2. Entitlement to service connection for a left shin 
disorder.


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern









INTRODUCTION

The veteran served on active duty from July 2001 to October 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1. Residuals of a right distal tibia stress fracture include 
pain related to exercise; no nonunion or malunion of the 
tibia or fibula is demonstrated; range of motion of the right 
leg, knee, and ankle is full and complete, arthritis is not 
identified, right leg motor strength is full and complete, 
the fracture is healed in a proper anatomic position and 
there is no leg length shortening.

2. A left shin disorder was not caused or aggravated by 
active duty or by a service-connected disability.

3. The veteran does not have a diagnosis of a current left 
shin disorder.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a 
right distal tibia stress fracture are not met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, Diagnostic 
Code 5262 (2007).

2. A left shin disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a December 2006 informed the veteran 
of how the RO assigns disability ratings and effective dates 
if a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, and lay statements are associated with the 
claims file. The veteran was afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the veteran]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
the claim.")

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Entitlement to an increased initial evaluation rating for a 
right distal tibia stress fracture, currently rated as 
noncompensably disabling.

The veteran contends that his service-connected disability 
for a right distal tibia stress fracture is more severely 
disabling than is reflected by the currently assigned 
disability rating. Because the severity of the disorder does 
not approximate finding which would support an increased 
rating, and VA is obligated to only apply the applicable 
rating schedule to disability rating claims, the claim will 
be denied. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Perrorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). 
Nevertheless, a veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations of a higher rating based on functional loss 
due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vt. App. 7 (1997); and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provide in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, 6 Vet. App. 
at 26.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Diagnostic 
Code, a 10 percent rating is for assignment for each major 
joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010. The shoulders and the knees are considered major 
joints. 38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59.

The veteran was granted service connection for residuals of a 
fractured right tibia and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5262. 
Under Diagnostic Code 5262, a 10 percent evaluation is for 
assignment for malunion of the tibia and fibula with slight 
knee or ankle disability, a 20 percent evaluation for 
moderate knee or ankle disability, and a 30 percent 
evaluation for a marked knee or ankle disability. In 
addition, a 40 percent evaluation is for assignment with 
evidence of the nonunion of the tibia and fibula with loose 
motion requiring a brace. The words "slight," "moderate," 
and "marked" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just. 38 C.F.R. § 4.6.

The veteran's service treatment records indicate that the 
veteran was treated for right shin pain. A July 2002 bone 
scan showed the veteran had a right distal tibia stress 
fracture. An August 2004 separation exam indicated that the 
veteran had mildly tender medial tibial shafts in both legs, 
which was then diagnosed as chronic paratibial tendonitis.

During the veteran's February 2005 VA examination, he 
reported that the pain and the stress fracture had completely 
subsided, but exercising caused him pain. The examination 
revealed that the veteran had a normal gait, there was no 
palpable defect or mass in the tibia, motor strength was 
entirely intact, and x-ray evidence did not reveal any 
abnormalities. However, the VA examiner did note that the 
veteran had bilateral varus curve to the tibia themselves 
between the proximal and distal metatheses.

In support of his claim, the veteran urges the Board to 
consider the pain caused by exercise when determining the 
disability rating. (See VA Form 9 dated October 2006.)

Considering all the evidence on file, the Board can find no 
basis to grant an increased evaluation under any potentially 
applicable criteria. The veteran's VA examination did not 
indicate a limitation of motion or flexion. The medical 
evidence of record reveals no evidence of malunion. 38 C.F.R. 
§ 4.7. The Board has considered functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness; however, there is no evidence that the pain 
causes additional functional loss so as to warrant a 
compensable rating for the service-connected disability. 
Thus, 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
compensable rating. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, there is no other Diagnostic Code under which a 
compensable rating could be assigned for the service-
connected residuals of a right distal tibia stress fracture. 
With full consideration of the veteran's complaints, the 
medical evidence does not indicate slight recurrent 
subluxation or lateral instability, or removal of semilunar 
cartilage, or flexion limited to 45 degrees, or extension 
limited to 10 degrees, so as to warrant assignment of a 
compensable percent rating under Diagnosic Codes 5257, 5259, 
5260, and/or 5261, respectively. There is also no evidence of 
ankylosis of the knee so as to warrant a compensable rating 
under Diagnostic Code 5256.

In view of the foregoing, the Board finds that the non-
compensable rating assigned for residuals of a right distal 
tibia stress fracture adequately reflects the clinically 
established impairment manifested by the veteran. The 
preponderance of the evidence is therefore against the claim 
for a compensable rating for his service-connected residuals 
of a right distal tibia stress fracture. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a left shin disorder.

The veteran filed a claim for direct service connection for a 
left shin disorder. As there is no medical evidence or 
diagnosis that relates the veteran's left shin disorder 
directly to his military service, the claim will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
49.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disorder during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The service treatment records indicate that the veteran 
complained of bilateral shin pain in December of 2001, July 
2002, and October 2002. An August 2004 separation exam 
indicated that the veteran had mildly tender medial tibial 
shafts in both legs, which was then diagnosed as chronic 
paratibial tendonitis.

In the present case, a current chronic disability has not 
been demonstrated with respect to the left shin. A February 
2005 VA examination indicated normal physical findings. The 
VA examiner noted that there was no palpable defect or mass 
in either tibia and motor strength was entirely intact. X-
rays of the left shin taken on the date of the examination 
showed no abnormalities. However, the VA examiner did note 
that the veteran had a bilateral varus curve to the tibia 
themselves between the proximal and distal metatheses. The 
examiner did not diagnose the bilateral varus curve as the 
cause of any claimed shin disorder

The are no other post-service treatment records that relate 
to a left shin disorder.

There is no diagnosis of a left shin disability of record. 
Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability. See 38 U.S.C.A. § 1110. Hence, where, as here, 
there is no competent medical evidence establishing that the 
veteran has the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Further, the veteran alleged that his shin pain was caused by 
his bilateral pes planus. However, secondary service 
connection can only be established after a finding that there 
is an underlying service-connected disability. See 38 C.F.R. 
§ 3.310. Since the veteran is not service-connected for 
bilateral pes planus, secondary service connection cannot be 
established for any disabilities related to flat feet.

After carefully considering the record on any basis (e.g. 
direct, presumptive or secondary) of service connection, the 
Board finds that the medical evidence does not show an 
etiological relationship between the veteran's left shin 
disorder and any incident of his active duty service.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an increased initial compensable evaluation 
rating for a right distal tibia stress fracture is denied.

Service connection for a left shin disorder is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


